     Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 1 of 24 PageID #:55



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MALIBU MEDIA, LLC,                                       )
                                                         )
       Plaintiff,                                        )
                                                         )
v.                                                       )     Case No.: 1:18-cv-04954
                                                         )
JOHN DOE,                                                )
                                                         )
       Defendant.                                        )     Hon. Thomas M. Durkin
                                                         )


     ANSWER TO PLAINTIFF’S COMPLAINT, AFFIRMATIVE DEFENSES, AND
                           COUNTERCLAIMS

                                             ANSWER

       COMES NOW Defendant John Doe (hereinafter “Defendant”), by and through counsel,

and hereby answers Plaintiff’s Complaint in this action as follows:

                                                Introduction

       1.      This matter arises under the United States Copyright Act of 1976, as amended, 17

U.S.C. §§ 101 et seq. (the “Copyright Act”). 

       ANSWER:         Admitted.

       2.      Defendant is a persistent online infringer of Plaintiff’s copyrights. Indeed,

Defendant’s IP address as set forth on Exhibit A was used to illegally distribute each of the

copyrighted movies set forth on Exhibit B.

       ANSWER:         Denied.




                                                - !1 -
     Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 2 of 24 PageID #:56



        3.      Plaintiff is the registered owner of the copyrights set forth on Exhibit B (the

“Copyrights-in-Suit.”)

        ANSWER:          Defendant lacks sufficient information to admit or deny the allegations

contained in Paragraph 3 of Plaintiff’s Complaint, and on that basis the allegations are denied.

                                       Jurisdiction And Venue

        4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 (federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair

competition).

        ANSWER:          Defendant lacks sufficient information to admit or deny the allegations

contained in Paragraph 4 of Plaintiff’s Complaint, and on that basis the allegations are denied.

Assuming that Plaintiff does own the copyrights set forth on Exhibit B to the Complaint,

Defendant admits that this Court would have subject matter jurisdiction over this matter.

        5.      Plaintiff used proven IP address geolocation technology which has consistently

worked in similar cases to ensure that Defendants acts of copyright infringement occurred using

an Internet Protocol address (IP address) trace to a physical location within this District, and

therefore this Court has personal jurisdiction over the Defendant because (i) Defendant

committed the tortious conduct alleged in this Complaint in this State, and (ii) Defendant resides

in this State and/or (iii) Defendant has engaged in substantial and not isolated business activity in

this State.

        ANSWER:          Defendant admits that he resides in the District, and admits that personal

jurisdiction is proper. Defendant does not have sufficient information to admit or deny the




                                                 - !2 -
     Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 3 of 24 PageID #:57



remaining allegations contained in Paragraph 5 of Plaintiff’s Complaint, and on that basis the

remaining allegations are denied.

        6.     Based upon experience filing over 1,000 cases the geolocation technology used by

Plaintiff has proven to be accurate to the District level in over 99% of the cases.

        ANSWER:        Defendant admits that Plaintiff has filed over 1,000 cases. Defendant does

not have sufficient information to admit or deny the remaining allegations contained in

Paragraph 6, and on that basis the remaining allegations are denied.

        7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c), because:

(i) a substantial part of the events or omissions giving rise to the claims occurred in this District;

and, (ii) the Defendant resides (and therefore can be found) in this District and resides in this

State; additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for

copyright cases) because each Defendant or Defendant’s agent resides or may be found in this

District.

        ANSWER:        Defendant admits that he resides in this judicial district and admits that

venue is proper on this basis. Defendant otherwise lacks sufficient information to admit or deny

the remaining allegations contained in Paragraph 7, and on that basis the remaining allegations

are denied.

                                               Parties

        8.     Plaintiff, Malibu Media, LLC (d/b/a “X-Art.com”), is a limited liability company

organized and existing under the laws of the State of California and has its principal place of

business located at 30700 Russell Ranch Road, Suite 250, Westlake Village, CA 91362.




                                                 - !3 -
     Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 4 of 24 PageID #:58



        ANSWER:          Defendant does not have sufficient information to admit or deny the

allegations contained in Paragraph 8, and on that basis they are denied.

        9.      Plaintiff only knows Defendant by his, or or or its IP Address. Defendant’s IP

address is set forth on Exhibit A.

        ANSWER:          Defendant denies that his identity is unknown to Plaintiff. Defendant’s

counsel has provided Plaintiff’s counsel with his name and address. Defendant admits that an IP

address purportedly assigned to him by his internet service provider is listed on Exhibit A to

Plaintiff’s Complaint.

        10.     Defendant’s Internet Service Provider can identify the Defendant.

        ANSWER:          Defendant admits that the internet service provider can identify the

account holder assigned to the IP address.

                                        Factual Background

                I.       Defendant Used the BitTorrent File Distribution Network To Infringe
                         Plaintiff’s Copyrights

        11.     The BitTorrent file distribution network (“BitTorrent”) is one of the most common

peer-to-peer file sharing venues used for distributing large amounts of data, including, but not

limited to, digital movie files.

        ANSWER:          As to the description of BitTorrent technology, admitted. Defendant denies

infringing Plaintiff’s copyrights.

        12.     BitTorrent’s popularity stems from the ability of users to directly interact with

each other in order to distribute a large file without creating a heavy load on any individual

source computer and/or network. The methodology of BitTorrent allows users to interact directly


                                                 - !4 -
     Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 5 of 24 PageID #:59



with each other, thus avoiding the need for intermediary host websites which are subject to

DMCA take down notices and potential regulatory enforcement actions.

        ANSWER:         Defendant lacks sufficient knowledge or information to admit or deny the

implied allegation that BitTorrent does not utilize intermediary host websites and that BitTorrent

is not subject to DMCA, and on that basis denies that portion of the allegation. Defendant lacks

sufficient knowledge or information to admit or deny that or why BitTorrent is “popular.”

Defendant admits that the BitTorrent protocol operates by direct interactions between users.

        13.     In order to distribute a large file, the BitTorrent protocol breaks a file into many

small pieces. Users then exchange these small pieces amongst each other instead of attempting to

distribute a much larger digital file.

        ANSWER:         Admitted.

        14.     After the infringer receives all of the pieces of a digital media file, the infringer’s

BitTorrent client software reassembles the bits so that the file may be opened and utilized.

        ANSWER:         Admitted as to how BitTorrent works, except that not all users of

BitTorrent technology are “infringers.” Moreover, Defendant denies engaging in any infringing

conduct.

        15.     Each piece of a BitTorrent file is assigned a unique cryptographic hash value.

        ANSWER:         Defendant admits that pieces are assigned hash values but denies that each

hash is necessarily “unique.”

        16.     The cryptographic hash value of the piece (“piece hash”) acts as that piece’s

unique digital fingerprint. Every digital file has one single possible cryptographic hash value




                                                 - !5 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 6 of 24 PageID #:60



correlating to it. The BitTorrent protocol utilizes cryptographic hash values to ensure each bit is

properly routed amongst BitTorrent users as they engage in file sharing.

       ANSWER:         Defendant denies that assignment of a cryptographic hash value for each

piece will necessarily be “unique” in every instance, as this avoids the documented problem of

what are typically called hash collisions. It is possible (although rare) for two unrelated pieces to

have an identical cryptographic hash value, as a matter of pure coincidence. Defendant admits

that the BitTorrent protocol uses hash values in connection with routing pieces to BitTorrent

users but otherwise lacks sufficient information to respond to the second sentence and on that

basis, that sentence is denied.

       17.     The entirety of the digital media file also has a unique cryptographic hash value

(“file hash”), which acts as a digital fingerprint identifying the digital media file (e.g. a movie).

Once infringers complete downloading all pieces which comprise a digital media file, the

BitTorrent software uses the file hash to determine that the file is complete and accurate.

       ANSWER:         Defendant denies that assignment of a cryptographic hash value will

necessarily be “unique” in every instance, but otherwise admits this allegation.

       18.     Plaintiff’s investigator, IPP International UG, established a direct TCP/IP

connection with the Defendant’s IP address as set forth on Exhibit A.

       ANSWER:         Denied.

       19.     Plaintiff’s investigator downloaded from Defendant one or more pieces of each of

the digital movie files identified by the file hashes on Exhibit A.

       ANSWER:         Denied.




                                                 - !6 -
     Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 7 of 24 PageID #:61



        20.     Each digital media file as identified by the file hash listed on Exhibit A correlates

to a copyrighted film owned by Plaintiff, as set forth on Exhibit B.

        ANSWER:         Defendant does not possess sufficient information to address the veracity

of the allegations contained in Paragraph 20, and on that basis they are denied.

        21.     A full copy of each digital media file was then downloaded from the BitTorrent

file distribution network, and it was confirmed through independent calculation that the file hash

correlating to each file matched what is listed on Exhibit A. At no point was Plaintiff’s

copyrighted content uploaded to any other BitTorrent user.

        ANSWER: Denied.

        22. Each digital media file as identified by the file hash listed on Exhibit A has been

verified to contain a digital copy of a movie that is identical (or alternatively, strikingly similar or

substantially similar) to Plaintiff’s corresponding original copyrighted work listed on Exhibit B.

        ANSWER: Denied.

        23.     Plaintiff owns the copyrights to the original works (“Copyrights-in-Suit”). An

overview of the Copyrights-in-Suit, including each hit date, date of first publication, registration

date, and registration number issued by the United States Copyright Office is set forth on Exhibit

B.

        ANSWER: Defendant does not possess sufficient information to ascertain the veracity of

the allegations contained in Paragraph 23, and on that basis they are denied.

        24.     Defendant downloaded, copied and distributed a complete copy of Plaintiffs

movies without authorization as enumerated on Exhibits A and B.

        ANSWER:         Denied.

                                                 - !7 -
     Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 8 of 24 PageID #:62



        25.        Plaintiff’s investigator, over a course of time, with Defendant’s IP address for

each digital media file identified by the hash value as listed on Exhibit A. The most recent TC/IP

connection between IPP and the Defendant’s IP address for each file hash value listed on Exhibit

A is included within the column labeled Hit Date UTC. UTC refers to Universal Time which is

utilized for air traffic control as well as for computer forensic purposes.

        ANSWER:           Defendant admits that Universal Time exists. The remaining allegations

contained in Paragraph 25 are denied.

        26.        Plaintiff’s evidence demonstrates that Defendant is a habitual and persistent

BitTorrent user and copyright infringer.

        ANSWER:           Denied.

                                              Miscellaneous

        27.        All conditions precedent to bringing this action have occurred or been waived.

        ANSWER:           Defendant lacks sufficient information to admit or deny the allegations

contained in Paragraph 27, and on that basis they are denied.

        28.        Plaintiff has retained counsel and is obligated to pay said counsel a reasonable fee

for its services.

        ANSWER:           Defendant admits that Plaintiff has a lawyer, who it presumably pays, but

otherwise lacks sufficient knowledge or information to admit or deny, and on that basis denies

this allegation.

                                                COUNT I

                                Direct Infringement Against Defendant




                                                   - !8 -
     Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 9 of 24 PageID #:63



         29.    The allegations contained in paragraphs 1-28 are hereby re-alleged as if fully set

forth herein.

         ANSWER:          Defendant adopts and incorporates his responses to Paragraphs 1-28 above

as if set forth herein.

         30.    Plaintiff is the owner of the Copyrights-in-Suit, as outlined in Exhibit B, each of

which covers an original work of authorship.

         ANSWER:          Defendant lacks sufficient information to admit or deny the allegations

contained in Paragraph 30, and on that basis they are denied.

         31.    By using BitTorrent, Defendant copied and distributed the constituent elements of

each of the original works covered by the Copyrights-in-Suit.

         ANSWER:          Denied.

         32.    Plaintiff did not authorize, permit or consent to Defendant’s distribution of its

works.

         ANSWER:          Defendant denies distributing Plaintiff’s works, and based on that

assertion denies the allegations contained in Paragraph 32.

         33.    As a result of the foregoing, Defendant violated Plaintiff’s exclusive right to:

         (A) Reproduce the works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;

         (B) Redistribute copies of the works to the public by sale or other transfer of ownership,

or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

         (C) Perform the copyrighted works, in violation of 17 U.S.C. §§ 106(4) and 501, by

showing the works’ images in any sequence and/or by making the sounds accompanying the

works audible and transmitting said performance of the works, by means of a device or process,

                                                  - !9 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 10 of 24 PageID #:64



to members of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

definitions of “perform” and “publically” perform); and

       (D) Display the copyrighted works, in violation of 17 U.S.C. §§ 106(5) and 501, by

showing individual images of the works nonsequentially and transmitting said display of the

works by means of a device or process to members of the public capable of receiving the display

(as set forth in 17 U.S.C. § 101’s definition of “publically” display).

       ANSWER:         Denied.

       34.     Defendant’s infringements were committed “willfully” within the meaning of 17

U.S.C. § 504(c)(2).

       ANSWER:         Denied.

       35.     Defendant denies the allegations contained in the prayer for relief, which begins

on Page 6 of Plaintiff’s Complaint and begins “WHEREFORE”, in their entirety. Defendant

denies downloading or distributing Plaintiff’s works, and denies that Plaintiff is entitled to any of

the relief sought in Plaintiff’s prayer for relief and anywhere else in its Complaint.

                                  AFFIRMATIVE DEFENSES

                         First Affirmative Defense - Misuse of Copyright

       1.      The goal of copyright law is to promote the arts and technology by providing

exclusive rights for a certain amount of time.

       2.      The goal of copyright law is not to facilitate the creation of alternative revenue

streams for creators of computer code.




                                                 - !10 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 11 of 24 PageID #:65



        3.     Upon information and belief, Plaintiff’s goal in filing this lawsuit and others like

it is not a judgment on the merits. Instead, Plaintiff uses the Federal Court system to coerce

settlements.

        4.     Upon information and belief, this lawsuit, like the many other Malibu Media

suits, is a vehicle to create an alternative revenue stream rather than to promote the arts and

technology.

        5.     Accordingly, Plaintiff is attempting to impermissibly expand the use of copyright

for improper means.

        6.     For these reasons, Plaintiff should take nothing on its Complaint.

               Second Affirmative Defense - Unconstitutionally Excessive Damages

        7.     Plaintiff’s claims are barred insofar as they seek statutory damages that are

unconstitutionally excessive and disproportionate to any actual damages that may have been

sustained in violation of the Due Process Clause of the United States Constitution.

                             Third Affirmative Defense - De Minimis

        8.     Upon information and belief, Plaintiff generates millions of dollars in revenue by

filming, photographing and video recording sexual acts and selling those recordings on the

Internet.

        9.     Upon information and belief, Plaintiff provides many of those recordings free

through third-party websites such as www.pornhub.com.

        10.    Defendant has been accused of downloading pieces of 8 different films, all of

which could have been downloaded through x-art.com for a scant $29.95.




                                               - !11 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 12 of 24 PageID #:66



       11.     Defendant stands accused of providing small portions of data corresponding to the

copyrighted works to Plaintiff’s investigators. In fact, upon information and belief, Defendant

contends that none of the pieces Plaintiff’s investigators allegedly downloaded from someone

using his IP address is large enough to be played on a movie player, and was not, and could not

have been, examined to determine whether any piece allegedly downloaded from anyone using

his IP address contained an original, constituent element of any of the works listed on Exhibit A

to the Complaint. See Ex. A.

       12.     Defendant’s expert has previously testified in another federal court that his

company, IPP, downloads 16 kilobyte pieces, which he admits are too small be be played on any

movie player. Plaintiff’s Complaint specifically provides that they download these tiny pieces

from a putative defendant, then download the entire movie from other BitTorrent users online,

not the defendant, and then perform a comparison of the copy of the work they downloaded from

other unnamed parties to the original work. There is no comparison made between the original

work and the pieces allegedly downloaded from Defendant. See Ex. A.

       13.     These 16 kilobyte pieces may prove to contain minimal or no elements of

creativity or no constituent parts of the original work that would constitute protectable elements.

The Court cannot know the answer to this, as Plaintiff’s expert has previously admitted under

oath that the pieces are too small to be viewed. This means that not only did Plaintiff know the

pieces were too small to be viewed, but they filed this lawsuit without examining the evidence

allegedly obtained from this defendant to determine whether they contain any element of

creativity or any constituent part of the original work that would constitute protectable elements

under the Copyright Act. Plaintiff cannot prove any actual financial loss from the alleged

                                               - !12 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 13 of 24 PageID #:67



infringement, and any such damage would be limited to a small fee for membership on Plaintiff’s

website.

       14.     These amounts are minimal and Plaintiff should take nothing based on the

doctrine of de minimis non curat lex.

                    Fourth Affirmative Defense - Failure to Mitigate Damages

       15.     Plaintiff has hired IPP International UG (“IPP”) to provide evidence of BitTorrent

activity that allegedly infringes on its copyrights.

       16.     IPP has provided Plaintiff with information that Plaintiff has used to bring myriad

cases throughout the United States and allegedly identified Defendant’s IP Address as allegedly

infringing some time ago.

       17.     Plaintiff failed to take any steps to mitigate its damages.

       18.     In particular, Plaintiff failed to make use of the inexpensive takedown processes

provided by the Digital Millennium Copyright Act.

       19.     Further, unlike other industry participants such as the Recording Industry

Association of America and the Motion Picture Association of America, Plaintiff has, upon

information and belief, failed to engage in the “Six-Strikes Copyright Alert System,” or any other

similar system.

       20.     Having failed to mitigate its damages, Plaintiff is entitled to no relief.

                            Fifth Affirmative Defense - No Infringement

       21.     Defendant has not engaged in or contributed to any infringement of the copyrights

alleged. Even if Plaintiff’s expert received pieces of data from a user of Defendant’s IP address,

such pieces are so small as to be insufficient to prove Plaintiff’s claim of copyright infringement.

                                                - !13 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 14 of 24 PageID #:68



As noted above, and in the exhibit to Defendant’s Counterclaims, Plaintiff’s expert has admitted

under oath that his company, IPP, downloads 16 kilobyte pieces from each putative defendant.

He admitted under oath that those pieces are too small to be viewed on any movie viewing

application or software. They cannot be and have not been evaluated to determine whether they

contain any element of creativity or any constituent part of the original work that would

constitute protectable elements under the Copyright Act.

                 Sixth Affirmative Defense - Failure to State a Cause of Action

       22.     The facts alleged by Plaintiff are insufficient to state a cause of action against

Defendant. Plaintiff has admitted via creative drafting of its Complaint that it never downloaded

a complete copy of any of the works listed on Exhibit A from Defendant.

       23.     Moreover, Plaintiff has failed to plead, and cannot prove, that any of the pieces

allegedly downloaded from Defendant contained original expressions or constituent elements of

any of the works listed on Exhibit A to the Complaint.

               Seventh Affirmative Defense - Failure to Join Indispensable Parties

       24.     Plaintiff has failed to join indispensable parties, namely other participants in the

so-called swarms from which it downloaded whole copies of the works listed on Exhibit A to the

Complaint for the purpose of comparison against the pieces allegedly downloaded from

Defendant.

       25.     Specifically, Plaintiff has pleaded that its experts downloaded some pieces of each

work listed on Exhibit A from Defendant, and then downloaded all of the pieces of each work

from other BitTorrent users online to create a single, playable copy of each work. Each of the

parties from whom Plaintiff downloaded pieces sufficient to form a complete copy of each work

                                               - !14 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 15 of 24 PageID #:69



listed on Exhibit A to the Complaint for comparison against the pieces allegedly downloaded

from Defendant is an indispensable party to this matter.

                   Eighth Affirmative Defense - Statutory Relief Not Available

       26.     The one-satisfaction rule operates to prevent double recovery, or the

overcompensation of a plaintiff for a single injury. Plaintiff is barred from seeking statutory

damages, costs, and/or attorney’s fees under 17 U.S.C. § 504 to the extent plaintiff has already

recovered for alleged infringements in prior actions or settlements.

       27.     Moreover, insofar as Plaintiff has received an award for statutory damages against

other “swarm” participants transferring any particular film, Plaintiff’s recovery should be limited

to Defendant’s portion of that statutory award.

                      Ninth Affirmative Defense - No Willful Infringement

       28.     Any infringement by Defendant was innocent and not willful.

       29.     Without admitting liability, Defendant states that he was not aware and had no

reason to believe that any of his acts constituted an infringement of copyright.

       30.     Plaintiff has failed to show any specific intent by Defendant to infringe the works

listed on Exhibit A to the Complaint.

                            Tenth Affirmative Defense - Acquiescence

       31.     Plaintiff’s claims are barred by the doctrine of acquiescence.

       32.     Plaintiff knew its films were being distributed and downloaded online via

BitTorrent technology and did nothing.




                                               - !15 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 16 of 24 PageID #:70



                              Eleventh Affirmative Defense - Estoppel

       33.     Plaintiff’s claims are barred by the doctrine of estoppel. Without admitting any

infringement, Defendant alleges that, though Plaintiff knew the facts of any alleged file-sharing

by Defendant and/or others using Defendant’s Internet connection, Plaintiff acted in such a

manner that Defendant and/or third parties were entitled to, and did, believe that the continued

availability of the copyrighted work on BitTorrent was intended by Plaintiff, and any actions to

download were induced by, and done in reliance on, Plaintiff’s conduct. This is compounded by

the fact that Plaintiff, upon information and belief, allows for free distribution of its films on so-

called “tube sites.”

                           Twelfth Affirmative Defense - Unclean Hands

       34.     Plaintiff’s claims are barred by the doctrine of unclean hands.

       35.     Plaintiff filed this case and with full knowledge that it had not downloaded pieces

of sufficient size to be properly analyzed for evidence of copyright infringement from anyone

using Defendant’s IP address.

       36.     Plaintiff sought permission to conduct early discovery and with full knowledge

that it had not downloaded pieces of sufficient size to be properly analyzed for evidence of

copyright infringement from anyone using Defendant’s IP address and failed to disclose this fact

to the Court in an ex parte proceeding at which it had a heightened duty to disclose both

exculpatory and inculpatory information and evidence.

                       Thirteenth Affirmative Defense - Lack of Volitional Act

       37.     Plaintiff’s claims are barred because the alleged infringement was not caused by a

volitional act attributable to Defendant.

                                                - !16 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 17 of 24 PageID #:71



       38.     Defendant denies committing any volitional act, and denies infringing any of

Plaintiff’s copyrights.

                Fourteenth Affirmative Defense - Injunctive Relief Not Warranted

       39.     Plaintiff is not entitled to injunctive relief because any alleged injury to Plaintiff is

not immediate or irreparable, and Plaintiff has an adequate remedy at law.

       40.     Moreover, the “Most Recent Hit UTC” (Doc. 13-2) suggests that any purported

infringement is no longer ongoing, as Plaintiff filed its Complaint on July 20, 2018, and the most

recent hit listed therein is May 22, 2018.

                          Fifteenth Affirmative Defense - Intervening Causes

       41.     Without admitting that Plaintiff has sustained any injury or damages and without

admitting any liability whatsoever, Defendant alleges that the injuries complained of and the

damages sought by Plaintiff in this Complaint and each such separate claim for relief asserted

therein was the direct and proximate result of certain independent actions of third parties over

whom Defendant has no control. Therefore, Defendant is not liable for any of the damage that

may have resulted therefrom.

                                        Additional Defenses

       42.     Defendant reserves the right to supplement and/or amend this Answer, including

through the addition of further affirmative defenses, based upon the course of discovery and

pleadings in this action.

                   COUNTERCLAIMS AGAINST MALIBU MEDIA, LLC

       By way of counterclaim against Malibu Media, LLC, defendant and counterclaimant

John Doe states as follows:

                                                - !17 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 18 of 24 PageID #:72



                                              The Parties

        1.      Defendant is an individual residing in this judicial district.

        2.      Plaintiff/Counter-defendant, Malibu Media, LLC, (d/b/a “X-Art.com") is a limited

liability company organized and existing under the laws of the State of California, having its

principle place of business located at 9701 Wilshire Boulevard, 10th Floor, Beverly Hills,

California, 90212 (according to the California Secretary of State as of the date of the filing of

this Answer and Counterclaims).

                                        Jurisdiction and Venue

        3.      This Court has subject matter jurisdiction over the counterclaims pursuant to 28

U.S.C. §§ 1331, 1338, 1367, 2201, and 2202. The counterclaims are so related to the claims

asserted by Plaintiff in this action that they form part of the same case or controversy under

Article III of the U.S. Constitution, and arise out of common facts, transactions, or occurrences

as provided under Rules 13 and 20 of the Federal Rules of Civil Procedure.

        4.      This Court has personal jurisdiction over Malibu Media. Malibu Media availed

itself of this Court’s jurisdiction by bringing this action in this District.

        5.      Venue in this District is proper over the Counterclaims pursuant to 28 U.S.C. §

1391.

                             General Background for All Counterclaims

        6.      Plaintiff is one of the most prolific copyright litigants in recent American history.

        7.      Plaintiff creates pornographic works and sells subscriptions to users to view them.

        8.      Plaintiff, through its experts, begins collecting data on alleged infringement

almost immediately upon release of its works.

                                                  - !18 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 19 of 24 PageID #:73



        9.      Plaintiff has filed many thousands of lawsuits against purported infringers that

used BitTorrent to infringe on its copyrights in its pornographic films.

        10.     In the past, Plaintiff filed so-called mass-Doe suits, wherein it filed against a large

number of purported infringers in a single action in a given district. It later refined that practice

to filing single-Doe cases in large numbers in any given district.

        11.     More recently, Plaintiff has elected to sue smaller numbers of individuals.

        12.     In the past, Plaintiff has acknowledged that an IP address, alone, is insufficient to

identify an infringer.

        13.     Many John Doe defendants settle the claims brought against them.

        14.     Upon information and belief, many John Does have settled claims based on the

nature of the films (pornographic) allegedly infringed using BitTorrent technology.

        15.     Thus, it is not unlikely that Plaintiff has reached the statutory maximum for many

of the copyrights that Plaintiff claims have been infringed or has already recovered statutory

damages from other members of the swarms.

        16.     Defendant has informed Plaintiff of possible issues with its investigators’

evidence.

        17.     Plaintiff recently filed a transcript of that testimony in support of its opposition to

a motion filed in another Malibu Media case in this district. (Ex. A)

        18.     Plaintiff’s expert has testified in another jurisdiction that the pieces his firm

downloads from each putative defendant are not large enough to be viewed on a movie player.

        19.     Plaintiff’s expert admitted that it downloads pieces that are 16 kilobytes in size,

which would constitute a few seconds of content. (Ex. A. p. 63)

                                                 - !19 -
       Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 20 of 24 PageID #:74



         20.    Plaintiff is aware that its expert downloads pieces from each putative defendant

but downloads the entire work from a whole swarm comprised of other internet users. (Ex. A, p.

79.)

         21.    Plaintiff is aware that its expert only compares a 16 kilobyte piece downloaded

from each putative defendant to its original work. (Ex. A, p. 79).

         22.    Plaintiff is aware that the 16 kilobyte pieces downloaded by its expert contain less

than a second of content “most of the time.” (Ex. A, p. 81).

         23.    Plaintiff’s expert admitted under oath in that matter that the pieces collected from

the defendant were not large enough to play on a movie player, and could not be viewed to

compare them to the original work. (Ex. A, p. 92-93).

         24.    Plaintiff’s expert admitted under oath that the comparison that is being done

between the pieces allegedly downloaded by each putative defendant and the original work is a

comparison of “ones and zeros” and not a comparison to determine whether each piece

downloaded by the putative defendant contains a constituent part of each work that would be

subject to copyright protection. (Ex. A, p. 93).

         25.    Plaintiff’s expert admitted under oath that a 16 kilobyte piece is insufficient to

determine whether a putative defendant downloaded the whole movie. (Ex. A, p. 94).

         26.    Plaintiff’s expert does no comparison between the pieces downloaded from each

putative defendant and the original work to assess originality or whether each piece contains a

constituent element of the original work.

         27.    Defendant has been named as an infringer of copyrights, a claim he denies.

         28.    Defendant wishes to clear his name of these accusations.

                                                - !20 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 21 of 24 PageID #:75



                       Count I - Declaratory Judgment of Non-Infringement

       29.     Defendant incorporates by reference all foregoing allegations made in his

affirmative defenses and counterclaims as if fully set forth herein.

       30.     There is an actual and justiciable controversy between the parties regarding

Defendant’s purported infringement of Plaintiff’s pornographic works.

       31.     Internet service providers assign IP addresses to end users’s routers, e.g. the router

in Defendant’s home, that access the Internet.

       32.     IP addresses neither identify the computer connecting to the router nor the person

using the computer.

       33.     Indeed, the best correlation that an IP address can provide is the bill-payer for a

given Internet account.

       34.     Plaintiff has acknowledged that IP addresses do not identify infringers.

       35.     Plaintiff is aware that neither it nor its experts have compared any piece allegedly

downloaded from Defendant to the original work to determine whether any piece allegedly

copied and distributed by this Defendant contained original material that is a constituent part of

any of the works listed on Exhibit A.

       36.     Despite the foregoing, filed the instant lawsuit against Defendant with insufficient

evidence that he is an infringer of its copyrights.

       37.     Defendant did not infringe the copyrights complained of in Plaintiff’s Complaint.

                                    Count II - Abuse of Process

       38.     Defendant adopts and incorporates the foregoing allegations made in his

affirmative defenses, and in paragraphs 1-37 of his counterclaims as if set fully set forth herein.

                                                 - !21 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 22 of 24 PageID #:76



        39.     Plaintiff brought this action despite knowing that an IP address in insufficient to

identify an infringer.

        40.     Plaintiff brought this action and despite knowing that its investigator allegedly

collected from his IP address data bits too small to be evaluated to determine whether they

contain original content that is a constituent part of any of the works listed in Exhibit A of its

Complaint.

        41.     Plaintiff brought this action despite knowing that it had not examined any of the

pieces allegedly downloaded from Defendant’s IP address to determine whether they contained

original content that is a constituent part of any of the works listed in Exhibit A of its Complaint.

        42.     Plaintiff brought this action against Defendant despite knowing that it has, upon

information and belief, collected a greater amount of money than statutory damages would allow

from defendants in other matters.

        43.     In doing the foregoing, Plaintiff used lawfully issued process for an ulterior or

illegitimate purpose as part of an attempt to obtain results not intended by law, namely, to extract

money from Defendant by leveraging the suit as a means of possible embarrassment.

        44.     Plaintiff filed its Motion for Early Discovery on July 24, 2018. [ECF 5-7] Plaintiff

failed to inform this Court in its ex parte requests to conduct early discovery and issue a

subpoena to Defendant’s internet service provider of the weaknesses in its case, the limitations of

its evidence (including but not limited to the fact that its expert had collected pieces too small to

be viewed or listened to on any media player), and the fact that it had completely failed to

compare the pieces allegedly downloaded from Defendant’s IP address to the original work

because it had failed to collect pieces of evidence large enough to do so. In no filing did Plaintiff

                                                - !22 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 23 of 24 PageID #:77



inform the Court that not only had they not analyzed the pieces collected from a user at

Defendant’s IP address, but that no such examination can ever be done because the pieces are too

small to be viewed.

       45.     In doing so, Plaintiff has abused the legal process of this Court for an end other

than what it was designed to accomplish. It has and continues to do so because:

       a.      It filed the suit without, upon information and belief, a genuine intent to proceed,

               but instead as a means of obtaining the identify of the Defendant;

       b.      Plaintiff named Defendant with, upon information and belief, knowledge that its

               evidence did not demonstrate that Defendant was an infringer;

       c.      Plaintiff named Defendant with, upon information and belief, knowledge that the

               evidence allegedly collected from Defendant’s IP address had not been

               sufficiently evaluated to determine whether it constituted copyright infringement;

               and

       d.      Upon information and belief, Plaintiff intends for this action to serve as a means

               to obtain settlement proceeds for claims not supported by the facts.

       46.     As a result of Plaintiff’s wrongful actions, Defendant has been forced to expend

his time and financial resources to defend himself against these unsupported claims.

       47.     Upon information and belief, Plaintiff knowingly undertook these actions and did

so without any regard to the veracity of the claims it has brought. Plaintiff has acted knowingly,

intentionally, and maliciously.




                                               - !23 -
    Case: 1:18-cv-04954 Document #: 15 Filed: 12/16/18 Page 24 of 24 PageID #:78



       WHEREFORE, Defendant respectfully requests that this Court enter judgment in his

favor and against Malibu Media, LLC, providing as follows:

       A.      Plaintiff take nothing from its Complaint and its claims be dismissed
               with prejudice;
       B.      Declaring that Defendant is not liable for infringing Plaintiff’s copyrights;
       C.      That Plaintiff has misused its copyrights and they should be unenforceable;
       D.      Finding that Plaintiff has abused process in this matter by knowingly filing this
               matter and seeking early discovery with insufficient evidence;
       D.      Awarding Defendant his costs and reasonable attorney’s fees incurred during this
               action;
       E.      Awarding Defendant all damages resulting from Plaintiff’s actions complained of;
               and
       F.      Any other relief this Court deems just and proper.

                                     Demand for Jury Trial

       Under Federal Rule of Civil Procedure 38, and any other applicable Rule or law,

Defendant demands a trial by jury as to any issue triable by a jury.

                                             Respectfully submitted,

                                              /s/ Erin K. Russell
                                              Erin K. Russell, Esq.
                                              THE RUSSELL FIRM, LLC
                                              650 W. Lake Street, Suite 210A
                                              Chicago, IL 60661
                                              T: 312-994-2424
                                              erin@russellfirmip.com
                                              Counsel for Defendant

                                    CERTIFICATE OF SERVICE

   This is to certify that on December 16, 2018, a copy of the foregoing was filed via the
Court’s ECF filing system, thereby serving it upon all counsel of record.

                                              /s/ Erin K. Russell




                                               - !24 -
